DETAILED ACTION
Notice to Applicant

1.	The following is a FINAL office action upon examination of application number application number 13/407,872. Claims 1-5, 10-13, 15-18, and 27-29 are pending in the application and have been examined on the merits discussed below.

2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

3.	In the response filed June 10, 2021, Applicant amended claims 1-5, 10-13, 15-18, and 27-29, and did not cancel any claims. No new claims were presented for examination.

4.	In the Patent Board decision mailed on 11/12/2020, the rejection of claims 1-5, 10-13, 15-18, 21, 23, 25, 27-29 under 35 U.S.C. § 103 was affirmed.

5.	The rejection of claims 1, 5-8, 12-15, and 19-21 under 35 U.S.C. § 101 was previously withdrawn. [Examiner’s Answer, 10/02/2019]

Response to Arguments


6.	Applicant's arguments filed June 10, 2021, have been fully considered.

7.	Applicant submits that “claims 1, 10 and 15 are patentable over the combination of cited references because the combination does not teach or suggest all of the features of the claims. For example, claim 1, as amended, recites: A method comprising:  receiving, by a processor 
runtime variable identifies the requested user category; retrieving, by the processor from a content repository, a first sub-process and first metadata associated with the first sub-process, wherein the first metadata corresponds to a user of a first user category; comparing, by the processor, the first metadata with the runtime variable to determine whether the first user category matches the requested user category identified by the runtime variable; in response to determining that the first user category does not match the requested user category identified by the runtime variable, determining, by the processor, that a second sub-process exists in the content repository; retrieving, by the processor from the content repository, the second sub-process and second metadata associated with the second sub-process, wherein the second metadata corresponds to a user of a second user category; comparing, by the processor, the second metadata with the runtime variable to determine whether the second user category matches the requested user category; and in response to determining that the second user category matches the requested user category identified by the runtime variable, injecting, by the processor, source code of the second sub-process into source code of the process. (Emphasis added) Obviousness requires that all of the claim features are taught or suggested by the combination of cited references. Applicant respectfully submits that amendment made herein to claim 1 renders the outstanding rejection of claim 1 moot. Furthermore, Applicant respectfully submits that Reed, Thomas and Lu, either separately or in combination, fail to teach or suggest at least the bolded elements of claim 1.” [Applicant’s Remarks, 06/10/2021, pages 10-11] 

In response to Applicant’s argument that Reed, Thomas and Lu, either separately or in combination, fail to teach or suggest at least the bolded elements of claim 1 (i.e., retrieving, by the processor from a content repository, a first sub-process and first metadata associated with the first sub-process, wherein the first metadata corresponds to a user of a first user category; comparing, by the processor, the first metadata with the runtime variable to determine whether the first user category matches the requested user category identified by the runtime variable; in response to determining that the first user category does not match the requested user category identified by the runtime variable, determining, by the processor, that a second sub-process exists in the content repository; retrieving, by the processor from the content repository, the second sub-process and second metadata associated with the second sub-process, wherein the second metadata corresponds to a user of a second user category; comparing, by the processor, the second metadata with the runtime variable to determine whether the second user category matches the requested user category; and in response to determining that the second user category matches the requested user category identified by the runtime variable, injecting, by the processor, source code of the second sub-process into source code of the process), it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, it is noted that Applicant’s argument with respect to the §103 rejection has been considered, however this argument is primarily raised in support of the amendments to independent claims 1/10/15 and are therefore believed to be fully addressed via the new/updated ground of rejection set forth under §103 in the instant office action, which incorporates new citations to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

8.	Applicant’s remaining arguments either logically depend from the above-rejected 
Claim Objections

9.	Claims 1 and 27 are objected to because of the following informalities: typographical error.  

Claim 1 was amended to recite “retrieving, by the processor from a content repository, a first sub-process and first metadata associated with the first sub-process, wherein the first metadata corresponds to user of a first user category.” Claim 1 should recite “retrieving, by the processor from a content repository, a first sub-process and first metadata associated with the first sub-process, wherein the first metadata corresponds to a user of a first user category.” Appropriate correction is requested.
Claim 27 was amended to recite “The method of claim 1, wherein the user category is a customer category, and wherein the first metadata and the second metadata identifies a first type of discount and second type of discount, respectively, associated with the of customer category.” Claim 27 should recite “The method of claim 1, wherein the user category is a customer category, and wherein the first metadata and the second metadata identifies a first type of discount and second type of discount, respectively, associated with the customer category.” Appropriate correction is requested.

Claim Rejections - 35 USC § 112

10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


11.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

12.	Claim 18 was amended to recite “The non-transitory machine-readable storage medium of claim 16, wherein the process is created by the BPM system prior to receiving the user.” The language following the phrase “prior to receiving the” in this claim renders the claim scope as ambiguous. The usage of the phrase “prior to receiving the user” makes it unclear as to what prior to receiving the user refers to. Therefore, rendering the claim scope unascertainable. Before being amended claim 18 recited substantially similar limitations to claims 5 and 13. Claims 5 and 13 were each amended to recite “wherein the process is created by the BPM system prior to receiving the request.” Examiner is unclear as to whether a user request or user category parameters are received. For examination purposes, the claim limitation is interpreted as reciting wherein the process is created by the BPM system prior to receiving the request. Clarification is requested. Appropriate correction is required.

Claim Rejections - 35 USC § 103

13.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

16.	Claims 1-3, 5, 10-11, 13, and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reed et al., Pub. No.: US 2010/0122232 A1, [hereinafter Reed], in view of Thomas et al., Pub. No.: US 2011/0288906 A1, [hereinafter Thomas], in further view of Lu et al., Pub. No.: US 2011/0066456 A1, [hereinafter Lu].

As per claim 1, Reed teaches a method comprising: receiving, by a processor hosting a business process model (BPM) system, a request to execute a process for a requested user category, wherein the request comprises a runtime variable of the process (paragraph 0006, discussing a method for orchestrating an order fulfillment business process that includes a sub-process; in one embodiment, abstraction of business processes from an underlying information technology (IT) infrastructure is provided; an orchestration process can be designed using sub-processes such that services of the sub-process are assembled at run-time into an executable process; paragraph 0007, discussing that a definition of a business process including sub-processes is received from an interface; paragraph 0019, discussing that the executable business process may identify one or more services that define steps to be performed in the order fulfillment process; a run-time engine then uses the definition to dynamically invoke the services based on the definition of the executable business process (i.e., receiving a  request to execute a process); paragraph 0028, discussing that the services may be re-used in different business processes; the services are encapsulated and configured to receive a common signature for the service to be performed; for example, for each business process, different parameters may be provided; paragraph 0031, discussing that at runtime, the runtime engine may receive the metadata for executable process; the metadata is then used to determine parameters for the orchestration of executable process; the runtime engine uses the parameters to determine which steps to perform and when in executable process (i.e., runtime variable of the process); paragraph 0032, discussing that a "state" or "program state" is a particular set of instructions which will be executed in response to the machine's input and/or essentially a snapshot of the measure of various of a system at a particular time point; for example, suitable state conditions/parameters include, but are not limited to, values, execution steps, relationships/associations, past actions, future actions, rules, etc.; paragraph 0039, discussing a description column that describes the process; a process class column that describes the class of the process; a status column is the status of the 

retrieving, by the processor from a content repository, a first sub-process (paragraph 0007, discussing a service library including services that can be used in the order fulfillment business process; the library includes one or more sub-processes where a sub-process may be an existing process or process fragment that can be included in another business process; for example, the sub-process may include a plurality of services, a definition of a business process including sub-processes is received from an interface; for example, a business user may model the business process using the interface; a sub-process may be selected from the library and included in the business process as a step; paragraph 0008, discussing that metadata for the definition is determined during run-time to assemble an executable process; paragraph 0017, discussing that a sub-process may include a plurality of services that are performed; instead of modeling the business process with each of the services as individual steps, a sub-process may be selected (i.e., retrieving a first sub-process), and included as a step in the business process; paragraph 0020, discussing that metadata is assembled in the data run-time table to and used to define the executable process for the business process; the metadata may be read into a runtime table and is used to invoke services in the executable process; paragraph 0021, discussing that the services invoked are encapsulated and reusable; the metadata is used to determine how and when to invoke services; also, depending on the metadata, input arguments are generated and sent to the services to invoke the service; a common signature is used to send data to invoke the services; different input arguments can be formulated for different services used in different business 

Reed does not explicitly teach receiving, by a processor hosting a business process model (BPM) system, a request to execute a process for a requested user category, wherein the runtime variable identifies the requested user category; retrieving, by the processor from a content repository, a first sub-process and first metadata associated with the first sub-process, wherein the first metadata corresponds to user of a first user category; comparing, by the processor, the first metadata with the runtime variable to determine whether the first user category matches the requested user category identified by the runtime variable; in response to determining that the first user category does not match the requested user category identified by the runtime variable, determining, by the processor, that a second sub-process exists in the content repository; retrieving, by the processor from the content repository, the second sub-process and second metadata associated with the second sub-process, wherein the second metadata corresponds to a user of a second user category; comparing, by the processor, the second metadata with the runtime variable to determine whether the second user category matches the requested user category identified by the runtime variable; and in response to determining that the second user category matches the requested user category identified by the runtime variable, injecting, by the processor, source code of the second sub-process into source code of the process. Thomas in the analogous art of business process management teaches:

receiving, by a processor hosting a business process model (BPM) system, a request to execute a process for a requested user category, wherein the runtime variable identifies the requested user category (paragraph 0265, discussing that FIG. 52 illustrates an example process for allocating offers to one or more households. The process may generally start at 5200 to select a category. In embodiments, the categories available for offer selection may be predetermined such as the categories listed in FIGS. 49 and 50. Process flow proceeds to 5202 to identify the category buyers of the selected category (i.e., selecting a category of buyer to perform a brand switching allocation process suggest executing a process for a requested user category). Process flow proceeds to 5204 to classify the category buyers as functionally described above with respect to FIG. 51. Process flow proceeds to 5206 to determine if the category is a brand switching category (i.e., the runtime variable identified the requested user category). If the selected category is a brand switching category, process flow proceeds from 5206 to 5208 to perform a brand switching allocation process to identify potential brand switchers. As an example, a category is identified as a brand switching category if there is at least one brand switching partner associated with the selected category; paragraph 0224, discussing that upon determination of the base level of spending for each household, a promotion period starts where the retailer compares the total eligible spending for the household to the base level spending of the household to determine the amount of incremental spending the household has spent with the retailer during the promotion period. In embodiments, the level of incremental spending is subsequently compared to a matrix that plots the benefit level associated with the level of incremental spending by the household (i.e., each of the category parameters identifies a type of an entity category and a corresponding 

retrieving, by the processor from a content repository, a first sub-process and first metadata associated with the first sub-process, wherein the first metadata corresponds to user of a first user category (paragraph 0148, discussing that price points can be set at various levels for a variety of pricing strategies: to entice a non-buyer to buy the product, to entice a low-buyer to buy more of the product, to entice a brand-switcher to switch brands, etc. Once an offer is allocated to a customer, the price point generator module can be configured to determine which of the pricing strategies is best suited for that customer for that particular offer. Therefore, in some embodiments, allocation includes at least matching the customer to the right offers and then matching the right price points to the offers already allocated; paragraph 0271, discussing that FIG. 53 illustrates an example brand switching offer allocation process. According to some embodiments, the offer allocation process iterates through each brand and category buyer of the selected category to determine if the category buyer should be allocated a brand switching offer. In embodiments, process flow may be directed from 5208 (i.e., perform brand switching allocation) in the offer allocation process illustrated in FIG. 52 to 5300 (i.e., select a brand from category); paragraph 0272, discussing that the process may generally start at 5300 to select a brand selected from the selected category. Process flow proceeds to 5302 to select a buyer from the selected category. Process flow proceeds to 5304 to determine if the buyer is a low category buyer [i.e., first metadata corresponds to user of a first category). If the buyer is a low category buyer, process flow proceeds from 5304 to 5306 to perform a low buyer category allocation process (i.e.,  retrieving a first sub-process and first metadata associated with the first sub-process); paragraph 0273, discussing that if the buyer is a not a low category buyer, process flow proceeds from 5304 to 5308 to perform a medium/high buyer category allocation process. As an 

comparing, by the processor, the first metadata with the runtime variable to determine whether the first user category matches the requested user category identified by the runtime variable (paragraph 0273, discussing that if the buyer is a not a low category buyer (i.e., comparing the first metadata with the runtime variable to determine whether the first user category matches the requested user category identified by the runtime variable), process flow proceeds from 5304 to 5308 to perform a medium/high buyer category allocation process. As an example, if the buyer is not a low category buyer, then the buyer is either a medium category buyer or a high category buyer. Process flow proceeds to 5310 to determine if there are any buyers remaining in the category. Additionally, upon completing the low buyer category allocation process, process flow proceeds from 5306 to 5310. If there are buyers remaining in the category, process flow returns from 5310 to 5302 to perform the offer allocation process for the next selected category buyer. If there are no buyers remaining in the category process flow proceeds from 5310 to 5312 to determine if there are any brands in the category remaining…; paragraph 0294, discussing that process flow proceeds to 5714 to determine if the percentage of time the buyer buys an item on promo is greater than the average percentage of time the peer group buys an item on promotion. If the buyers' percentage is less than the peer groups' percentage, process flow proceeds from 5714 to 5716 where no offer is provided; FIG. 53; paragraph 0300); 

in response to determining that the first user category does not match the requested user category identified by the runtime variable, determining, by the processor, that a second sub-process exists in the content repository (paragraph 0273, discussing that if the buyer is a not a low category buyer, process flow proceeds from 5304 to 5308 to perform a medium/high buyer category allocation process [i.e., determining a second sub-process to perform a medium/high buyer category allocation in response to determining that the first user category (e.g., low category buyer) does not match the requested user category identified by the runtime variable is considered to be determining that a second sub-process exists in the content repository in response to determining that the first user category does not match the requested user category identified by the runtime variable]. As an example, if the buyer is not a low category buyer, then the buyer is either a medium category buyer or a high category buyer. Process flow proceeds to 5310 to determine if there are any buyers remaining in the category. Additionally, upon completing the low buyer category allocation process, process flow proceeds from 5306 to 5310. If there are buyers remaining in the category, process flow returns from 5310 to 5302 to perform the offer allocation process for the next selected category buyer. If there are no buyers remaining in the category process flow proceeds from 5310 to 5312 to determine if there are any brands in the category remaining…; FIG. 53; paragraph 0148); and 

retrieving, by the processor from the content repository, the second sub-process and second metadata associated with the second sub-process, wherein the second metadata corresponds to a user of a second user category (paragraph 0263, discussing that FIG. 51 illustrates an example chart for identifying potential brand switchers for each brand in each category. As an example, each category buyer for a particular brand is classified as a low category, medium category, or high category buyer. In embodiments, the classification of category buyers may be based on the amount of money the category buyer spends on the category 

Reed is directed to methods for business process management. Thomas is directed to a method and system for business process management. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are directed toward business process management. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Reed to include receiving a request to execute a process for a requested user category, retrieving a first sub-process and first metadata associated with the first 

The Reed-Thomas combination does not explicitly teach comparing, by the processor, the second metadata with the runtime variable to determine whether the second user category matches the requested user category identified by the runtime variable; and in response to determining that the second user category matches the requested user category identified by the runtime variable, injecting, by the processor, source code of the second sub-process into source code of the process. However, Lu in the analogous art of process model configuration teaches these concepts. Lu teaches:

comparing, by the processor, the second metadata with the runtime variable to determine whether the second user category matches the requested user category identified by the runtime variable (abstract, discussing methods and systems to dynamically configure a process model based on process execution context. In one example embodiment, a system to dynamically configure a process model can include a context engine, a rules engine, and a business process engine…The business process engine can execute the executable business process model and 

in response to determining that the second user category matches the requested user category identified by the runtime variable, injecting, by the processor, source code of the second sub-process into source code of the process (paragraph 0058, discussing that process execution at 808 can include looping through operations 810 and 812 multiple times to evaluate various decision gates in the process. For example, a process for sourcing a construction commodity may , source code of the second sub-process into source code of the process]; paragraph 0067, discussing that if the context engine 620 returns information regarding the shipment such as size is 2.3 m3, weight is 19 kg and wind at delivery location is under 7, then the method 900 finishes at 920 with the process engine 615 determining that the package will be forwarded via air transport. However, if the context engine 620 returns (posts) context values such as size is 2.9 m3, weight is 17.6 kg, and wind at delivery 

The Reed-Thomas combination is directed to business process management. Lu is directed to business process model configuration systems. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are directed toward 

As per claim 2, the Reed-Thomas-Lu combination teaches the method of claim 1. Reed further teaches wherein the plurality of parameters trigger the generating of the first metadata (paragraph 0030, discussing that the steps may be stored in a data table, which may include metadata that may be used by runtime engine to orchestrate executable process; the data table is shown as being stored in storage; discussing that the metadata may be defined by the user, determined from data tables, and/or orchestration rules; the user defines the sequence in which the services are to be invoked as well as conditional or parallel branching that may be required to effect the business processing rules; when the user selects a service for a process step, the user also provides additional metadata that is used to determine how the processing data is to be displayed to users during the processing of an order at runtime; paragraph 0031, discussing that at runtime, runtime engine may receive the metadata for executable process; the metadata is then used to determine parameters for the orchestration of executable process; paragraph 0055, discussing that during run-time, a step reader is configured to read the steps in runtime table; the 

Reed does not explicitly teach further comprising generating, by the processor prior to receiving the request to execute the process, the first and second metadata in view of a plurality of user category parameters, each user category parameter of the plurality of user category parameters identifying a user category and a corresponding sub-process, wherein the plurality of user category parameters trigger the generating of the first metadata. However, Thomas in the analogous art of business process management teaches these concepts. Thomas teaches:

further comprising generating, by the processor prior to receiving the request to execute the process, the first and second metadata in view of a plurality of user category parameters, each user category parameter of the plurality of user category parameters identifying a user category and a corresponding sub-process (paragraph 0263, discussing that FIG. 51 illustrates an example chart for identifying potential brand switchers for each brand in each category. As an example, each category buyer for a particular brand is classified as a low category, medium category, or high category buyer.  In embodiments, the classification of category buyers may be based on the amount of money the category buyer spends on the category compared to the total amount the category buyer spends on all other categories…; paragraph 0265, discussing that FIG. 52 illustrates an example process for allocating offers to one or more households. The process may generally start at 5200 to select a category. In embodiments, the categories available for offer selection may be predetermined such as the categories listed in FIGS. 49 and 50. Process flow proceeds to 5202 to identify the category buyers of the selected category. 

wherein the plurality of user category parameters trigger the generating of the first metadata (paragraph 0271, discussing that FIG. 53 illustrates an example brand switching offer allocation process. According to some embodiments, the offer allocation process iterates through each brand and category buyer of the selected category to determine if the category buyer should be allocated a brand switching offer (i.e., entity category parameters trigger the generating of the first metadata); paragraph 0272, discussing that the process may generally start at 5300 to select a brand selected from the selected category. Process flow proceeds to 5302 to select a buyer from the selected category. Process flow proceeds to 5304 to determine if the buyer is a low category buyer. If the buyer is a low category buyer, process flow proceeds from 5304 to 5306 to perform a low buyer category allocation process; paragraph 0273, discussing that if the buyer is a not a low category buyer, process flow proceeds from 5304 to 5308 to perform a medium/high buyer category allocation process. As an example, if the buyer is not a low category buyer, then the buyer is either a medium category buyer or a high category buyer. Process flow proceeds to 5310 to determine if there are any buyers remaining in the category. Additionally, upon completing the low buyer category allocation process, process flow proceeds from 5306 to 5310. If there are buyers remaining in the category, process flow returns from 5310 to 5302 to perform the offer allocation process for the next selected category buyer. If there are no buyers remaining in the category process flow proceeds from 5310 to 5312 to determine if there are any brands in the category remaining…; paragraph 0274).

Reed is directed to methods for business process management. Thomas is directed to a method and system for business process management. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are directed toward business process management. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Reed to include generating, by the processor prior to receiving 

As per claim 3, the Reed-Thomas-Lu combination teaches the method of claim 2. Reed further teaches further comprising storing, by the processor within the content repository, the first and second sub-processes and first and second metadata (paragraph 0020, discussing that the metadata may be read into a runtime table and is used to invoke services in the executable process; paragraph 0030, discussing that the steps may be stored in a data table, which may include metadata that may be used by runtime engine to orchestrate the executable process. The data table is shown as being stored in storage 114. It will be understood that the data table may be stored in any area, such as in client 104, orchestration system 102, or any other device. The metadata may be defined by the user, determined from data tables, and/or orchestration rules…; paragraph 0047, discussing that table 200 is associated with metadata that describes the services to be performed and any arguments that are needed to invoke the services; paragraph 0007, discussing paragraph 0007, discussing a service library including services that can be used in the order fulfillment business process; the library includes one or more sub-processes where a sub-process may be an existing process or process fragment that can be included in another business 

As per claim 5, the Reed-Thomas-Lu combination teaches the method of claim 1. Reed further teaches wherein in the process is created by the BPM system prior to receiving the request (paragraph 0007, discussing that a service library including services that can be used in the order fulfillment business process is provided; the library includes one or more sub-processes where a sub-process may be an existing process or process fragment that can be included in another business process (i.e., the processes is created prior to receiving the request); for example, the sub-process may include a plurality of services; a definition of a business process including sub-processes is received from an interface; for example, a business user may model the business process using the interface; paragraph 0009, discussing that the orchestration of the business process may be created using the interface; the interface may be a web-based administration user interface in which the business processes are built using the service/sub-processes defined in the business process provided; paragraph 0038, discussing that the process level table summarizes different business processes that have been modeled; paragraph 0063, discussing that the information required to invoke the services is determined automatically based on the runtime table; in one example, in BPEL, necessary partner links for all invocations have been created and are used to invoke the services; the services represented in the BPEL partner links are deployed BPEL processes that require no further configuration in order to be used in multiple business process definitions; when a service is invoked by the runtime engine, the corresponding partner link is accessed in the underlying BPEL process; paragraphs 0008, 0019, 0020, 0021, 0031, 0032).

Claims 10 and 15 recite limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 10 and 15, Reed discloses a system: comprising a memory; and a processor coupled to a memory, and a non-transitory machine-readable medium having instructions stored thereon (paragraph 0073, discussing that particular embodiments may be implemented in a computer-readable storage medium for use by or in connection with the instruction execution system, apparatus, system, or device; particular embodiments can be implemented in the form of control logic in software or hardware or a combination of both; the control logic, when executed by one or more processors, may be operable to perform that which is described in particular embodiments; paragraph 0075).

Claims 11 and 16 recite limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above. 
Claims 13 and 18 recite limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above. 

16.	Claims 4, 12 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reed, in view of Thomas, in view of Lu, in further view of Delany et al., Pub. No.: US 2011/0184782 A1, [hereinafter Delany].

As per claim 4, the Reed-Thomas-Lu combination teaches the method of claim 2. Reed further teaches further comprising: receiving, by the processor, additional information with the process (paragraph 0069, discussing that re-usability of sub-processes increases flexibility and reduces administrative costs; self-assembly allows a running process to respond to change, such as the changing of the business process model or the receipt of additional information from external systems; accordingly, sub-processes do not need to be re-deployed every time a modification to a sub-process is performed; rather, the services that have been changed in a sub-process will be assembled at run-time); and storing the metadata (paragraph 0030, discussing that the steps may be stored in a data table, which may include metadata that may be used by runtime engine to orchestrate the executable process; the data table is shown as being stored in 

Reed does not explicitly teach receiving additional parameters with the process; updating, by the processor, the first and second metadata in view of the additional parameters to obtain updated metadata; and storing, by the processor, the updated metadata. However, Delany in the analogous art of business process modeling teaches these concepts. Delany teaches: 

receiving additional parameters with the process (paragraph 0004, discussing method for executing long-term business process that can includes steps of a) providing, by a computer system, an interface to design or modify at least one BPM diagram for at least one business process; b) providing, by a computer system, at least one data structure, wherein the at least one data structure store at least one of: i) at least one specification parameter of the at least one BPM diagram, ii) at least one first requirement associated with at least one specification parameter of the at least one BPM diagram; and iii) at least one state parameter of at least one BPM instance, wherein each BPM instance represents at least one pending instance of the at least one business process which is being executed in accordance with the at least one BPM diagram; c) receiving, by a computer system, at least one incremental change to the at least one BPM diagram);

updating, by the processor, the first and second metadata in view of the additional parameters to obtain updated metadata (paragraph 0004, discussing the steps of: implementing, and 

storing, by the processor, the updated metadata (paragraph 0018, discussing that the BPM Diagram can include all associated metadata describing code to be executed for each activity of a business process which the BPM Diagram represents; paragraph 0048, discussing that process instances (that also act as data items) can be tied to, and stored in association with, instances that spawned them; paragraph 0055, discussing that for each BPM case it can be necessary to record all code statements executed for the BPM case since its initialization, as well as what are the current activities it is expected to execute next in response to timeouts or message received events, plus the history of values all state variables as declared in the code and/or executed so far; paragraph 0079, discussing that the instant invention can use a file structure hierarchy method to store data, for example, by the translation rule-based engine; for example, 

The Reed-Thomas-Lu combination is directed to business process management. Delany is directed to a method for executing business process. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are directed toward business process management. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Reed-Thomas-Lu combination to include receiving additional parameters with the process; updating the first and second metadata in view of the additional parameters to obtain updated metadata; and storing the updated metadata as taught by Delany, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination increases the functionality of the business process model system by providing improved techniques for analyzing metadata and variables of a process. Furthermore, the combination provides a more effective business process modeling tool that allows easier management of a business organization’s operations.

Claims 12 and 17 recite limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above. 

17.	Claims 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reed in view of Thomas, in view of Lu, in further view of Liu et al., Pub. No.: US 2009/0281996 A1, [hereinafter Liu].

 wherein the user category is a customer category, and wherein the first metadata and second metadata identifies a first type of discount and second type of discount, respectively, associated with the of customer category. Thomas teaches:

 wherein the user category is a customer category (paragraph 0224, discussing that upon determination of the base level of spending for each household, a promotion period starts where the retailer compares the total eligible spending for the household to the base level spending of the household to determine the amount of incremental spending the household has spent with the retailer during the promotion period. In embodiments, the level of incremental spending is subsequently compared to a matrix that plots the benefit level associated with the level of incremental spending by the household. As an example, the level of benefit to the household can increase as the household reaches higher levels of incremental spending at the retailer; paragraph 0263, discussing that FIG. 51 illustrates an example chart for identifying potential brand switchers for each brand in each category. As an example, each category buyer for a particular brand is classified as a low category, medium category, or high category buyer.  In embodiments, the classification of category buyers may be based on the amount of money the category buyer spends on the category compared to the total amount the category buyer spends on all other categories. As illustrated in FIG. 51, each category buyer may be classified as a particular brand buyer such as never buying the brand or as a 1X exclusive buyer of the brand. Category buyers may further be classified as low brand buyers, as medium brand buyers; as high brand buyers, and as loyal brand buyers; paragraph 0271, discussing that the offer allocation process iterates through each brand and category buyer of the selected category to determine if the category buyer (i.e., the user category is a customer category) should be allocated a brand switching offer. In embodiments, process flow may be directed from 5208 (i.e., perform brand switching allocation) in the offer allocation process illustrated in FIG. 52 to 5300 (i.e., select a brand from category); 

Reed directed to methods for business process management. Thomas is directed to a method and system for business process management. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are directed toward business process management. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Reed to include wherein the user category is a customer category, as taught by Thomas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more effective business process modeling tool by incorporating pricing and discount strategies into  the workflow process, thereby allowing different criteria for promotion management to be applied among various entities. 

While the Reed-Thomas-Lu combination teaches that the user category is a customer category, it does not explicitly teach wherein the first metadata and second metadata identifies a first type of discount and second type of discount, respectively, associated with the of customer category. However, Liu in the analogous art of workflow management teaches this concept (abstract, discussing a solution for generating a Service-Oriented Architecture (SOA) policy based on a context model is provided, which generates an application scope of the SOA policy; 

The Reed-Thomas-Lu combination is directed to business process management. Liu is directed to business process modeling. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are directed toward business process management. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Reed-Thomas-Lu combination to include wherein the first metadata and 

Claims 28 and 29 recite limitations that stand rejected via the art citations and rationale applied to claim 27, as discussed above. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	A.	Syed et al., Pub. No.: US 2004/0176968 A1 – describes systems and methods for dynamically configuring business processes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683